Landon, J.
The appellant claims that she has made a better case than that upon which the court of appeals held that she was not entitled to recover. 108 N. Y. 571, 15 N. E. Rep. 726. Some evidence was given tending to show that at a point in the sidewalk near where she fell two small *214flag-stones lay side by side, an inner and an outer one, the, first declining slightly in grade from the middle of the walk to the piazza of the hotel, and the second from the middle of the walk to the curb-stone, thus forming a ridge in the walk; that the water dripped from the piazza roof upon these stones, and froze, thus adding a ridge of ice to the ridge formed by the flagstones. The ridge formed by the flag-stones, if any, was too slight to be termed a substantial defect in the walk, and the real difficulty was in the snow and ice, as to which the testimony is the same now as upon the former appeal. Besides, it does not appear that the appellant fell upon these two flag-stones. Judgment affirmed, with costs.